Case: 21-10007     Document: 00515948475          Page: 1    Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 22, 2021
                                   No. 21-10007
                                                                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Lewis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-177-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          James Lewis has appealed the district court’s order denying his
   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).
   Lewis’s notice of appeal was filed 22 days after entry of the order appealed
   from and, therefore, was untimely. See Fed. R. App. P. 4(b)(1)(A)(i).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10007      Document: 00515948475           Page: 2   Date Filed: 07/22/2021




                                     No. 21-10007


          The Government contends that the appeal should be dismissed. The
   Rule 4(b) time limit, although not jurisdictional, is mandatory. United States
   v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015); see also Manrique v.
   United States, 137 S. Ct. 1266, 1272 (2017). The Government may waive the
   time limitation but does not do so where, as here, it contests the timeliness of
   the notice of appeal in its first substantive filing. See Hernandez-Gomez, 795
   F.3d at 511.
          A district court may extend the time to file a notice of appeal “for a
   period not to exceed 30 days from the expiration of the time otherwise
   prescribed” based on a finding of excusable neglect or good cause. Fed. R.
   App. P. 4(b)(4). Lewis’s notice of appeal, filed within the 30-day period, is
   construed as a motion for an extension of time based on excusable neglect.
   See United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984).
          Accordingly, this case is REMANDED to the district court for the
   limited purpose of determining whether there is excusable neglect or good
   cause to warrant an extension of time. Upon making this finding, the district
   court shall promptly return the case to this court for further proceedings.
   Lewis’s motion for leave to supplement the record on appeal is CARRIED
   with the case.




                                          2